

117 HR 3998 IH: Fairness in Firearm Testing Act
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3998IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Hice of Georgia (for himself, Mr. Lamborn, Mr. Weber of Texas, and Mr. Jackson) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Bureau of Alcohol, Tobacco, Firearms and Explosives to make video recordings of the examination and testing of firearms and ammunition, and for other purposes.1.Short titleThis Act may be cited as the Fairness in Firearm Testing Act.2.Video recording of examination and testing of firearms and ammunition by the Bureau of Alcohol, Tobacco, Firearms and ExplosivesSection 1111 of the Homeland Security Act of 2002 (6 U.S.C. 531) is amended by adding at the end the following:(e)Additional responsibilities regarding examination and testing of firearms and ammunition(1)Video recording requiredThe Bureau shall make a video recording of the entire process of the examination and testing by the Bureau of an item for the purpose of determining, pursuant to section 921(a)(3), 922(o), 922(p), or subsection (a)(3), (a)(4), (d), or (e) of section 925 of title 18, United States Code, or section 5845(a) of the Internal Revenue Code of 1986, whether the item is a firearm and if so, the type of firearm, or of determining pursuant to section 921(a)(17) of title 18, United States Code, whether the item is ammunition, and shall not edit or erase any recording made pursuant to this paragraph.(2)Availability(A)To ownersOn request of a person who claims an ownership interest in an item with respect to which a recording is made under paragraph (1), the Bureau shall make available to the person, without charge, a digital video disc that contains a copy of the recording.(B)To defendantsThe Bureau shall make available to a defendant in a criminal proceeding involving an item with respect to which a recording is made under paragraph (1) a digital video disc that contains a copy of the recording.(3)Admissibility as evidenceAn item which the Bureau has determined is a firearm or a type of firearm or ammunition pursuant to any provision of law specified in paragraph (1) shall not be admissible as evidence in any judicial or administrative proceeding unless—(A)the Bureau has complied with paragraph (2) with respect to the item; or(B)such compliance has been waived, in writing, by the person against whom the item is offered as evidence..